Exhibit 10.2
 

 
FIRST AMENDMENT TO THE
LIMITED PARTNERSHIP AGREEMENT OF
NET LEASE STRATEGIC ASSETS FUND L.P.
 
This FIRSTAMENDMENT TO THE AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF
NET LEASE STRATEGIC ASSETS FUND L.P., dated as of December 20, 2007 (this
“Amendment”), is made and entered into by and among The Lexington Master Limited
Partnership, a Delaware limited partnership (“LMLP”), LMLP GP LLC, a Delaware
limited liability company (“LMLP GP”), and Inland American (Net Lease) Sub, LLC,
a Delaware limited liability company (“Inland”).  Unless otherwise defined, all
defined terms used herein shall have such meaning ascribed such terms in the
Partnership Agreement (as defined below).
 
WHEREAS, Net Lease Strategic Assets Fund L.P., a Delaware limited partnership
(the “Partnership”) is governed by that certain Amended and Restated Limited
Partnership Agreement, dated and effective as of November 5, 2007, by and among
LMLP, as a limited partner of the Partnership, LMLP GP, as a general partner of
the Partnership, and Inland, as a limited partner of the Partnership (the
“Partnership Agreement”);
 
WHEREAS, pursuant to Section 12.12 of the Partnership Agreement, the Partnership
Agreement may not be amended without the written consent of all of the Partners;
and
 
WHEREAS, the parties hereto, constituting all of the Partners, desire to amend
the Partnership Agreement in the manner set forth herein.
 
NOW, THEREFORE, the Partners, effective for all purposes as of the date hereof,
hereby amend the Partnership Agreement as follows.
 
1.     Amendment to Section 5.1(a).  Section 5.1(a) of the Partnership Agreement
is hereby amended as follows: (a) the reference in Section 5.1(a) (second
paragraph) of the Partnership Agreement to March 1, 2008, is hereby amended to
be deemed a reference to March 31, 2008; provided further that the following
Qualified Assumed Assets may be acquired at any time prior to June 30, 2008: (i)
Invensys, (ii) Sygma, (iii) Time, (iv) Tenneco and (v) St. Lukes/Kelsey Seybold,
and (b) the reference in Section 5.1(a) (third paragraph) to March 1, 2008, is
hereby amended to be deemed a reference to June 30, 2008.


2.      Amendment to Section 7.1(a)(ii).  Section 7.1(a)(ii) of the Partnership
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:
 
(ii) Following (w) the satisfaction of accrued and unpaid interest on Priority
Loans, in proportion to the outstanding Priority Loans, if any, and (x) the
satisfaction of outstanding principal balances on Priority Loans, in proportion
to the outstanding Priority Loans, if any, the General Partner shall cause the
Partnership to distribute Net Cash from Sales and Financings as soon as
practicable after the receipt of such Net Cash from Sales or Refinancings, as
follows:
 
 
1

--------------------------------------------------------------------------------


 
(A) first, to LMLP to the extent of any unpaid Preferred Equity Redemption
Amount related to a prior sale or refinancing;


(B) second, to Inland to the extent of any unpaid Inland Priority Return;


(C) third, to LMLP to the extent of any accrued and unpaid Preferred Equity
Return;


(D) fourth, if involving a Qualified Assumed Asset, to LMLP in an amount equal
to the Preferred Equity Redemption Amount related to such Qualified Assumed
Asset (but in no event will the total amount distributed under this clause (D)
exceed the outstanding Preferred Equity Capital Contribution);


(E) fifth, to LMLP to the extent of any unpaid LMLP Priority Return;


(F) sixth, to Inland until all Capital Contributions made by Inland have been
returned (solely for the purposes of this Section 7.1(a)(i)(F), Capital
Contributions shall include Acquisition Fees (if any) paid by Inland);


(G) seventh, to LMLP until all Capital Contributions (excluding Preferred Equity
Capital Contributions) made by LMLP or credited on LMLP’s behalf have been
returned (solely for the purposes of this Section 7.1(a)(i)(G), Capital
Contributions shall include 17.65% of the amount of the Acquisition Fees (if
any) paid by Inland);


(H) eighth, to LMLP until all Preferred Equity Capital Contributions have been
returned or redeemed; and


(I) thereafter, (x) so long as LMLP GP is the General Partner, (1) 65% to Inland
and (2) 35% to LMLP, or (y) so long as LMLP GP is no longer the General Partner,
(1) 85% to Inland and (2) 15% to LMLP.


3.      Ratification and Confirmation of the Partnership Agreement; No Other
Changes.  Except as modified by this Amendment, the Partnership Agreement is
hereby ratified and affirmed in all respects.  Nothing herein shall be held to
alter, vary or otherwise affect the terms, conditions and provision of the
Partnership Agreement, other than as stated above.


4.      Governing Law.  This Amendment shall be construed in accordance with and
governed by the laws of the State of Delaware, without giving effect to the
provisions, policies or principles thereof relating to choice or conflict of
laws.


5.              Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
 
[Signature Page Follows]
 
 
2

--------------------------------------------------------------------------------


 
            IN WITNESS WHEREOF, this Amendment is executed effective as of the
date first set forth above.
 
LMLP GP
 
LMLP GP LLC
By:     /s/ Brendan P.
Mullinix                                                   
   Name: Brendan P. Mullinix                                            
   Title:  Executive Vice President                                     
 

LMLP
 

THE LEXINGTON MASTER LIMITED PARTNERSHIP
By: Lex GP-1 Trust, its general partner
By:     /s/ Brendan P.
Mullinix                                                   
   Name: Brendan P. Mullinix                                            
   Title:  Executive Vice President                                      
 

INLAND
 

INLAND AMERICAN (NET LEASE) SUB, LLC
By: Inland American Real Estate Trust, Inc.
 
By: /s/ Lori
Foust                                                                       
      Name:  Lori
Foust                                                                
      Title:   
Treasurer                                                                  
 
The undersigned hereby unconditionally and irrevocably
guarantees the obligations of Inland American (Net Lease)
Sub, LLC under Sections 3.10(c), 3.11, 3.12 and 5.1 of the
Partnership Agreement:
  INLAND AMERICAN REAL ESTATE TRUST, INC.  
By: /s/ Lori
Foust                                                                       
      Name:  Lori
Foust                                                                
      Title:   
Treasurer                                                                  



 

--------------------------------------------------------------------------------

 